DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to applicant argues on pages 6-11 Zhu in view of Chuang fails to disclose “obtaining chroma component prediction information of the current block from the bitstream, based on the palette mode being not applied for the current block.” [See applicant's argument: pages 6-11]; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 2-3.  Chuang discloses chroma component prediction information is based on to whether or not palette mode is applied. Palette mode is enabled, the luma and chroma (or R/G/B) separate coding is disabled, the luma and chroma components will be coded jointly as the case for P- or B-slice. The use of palette mode can be indicated by a flag, such as palette_mode_enabled_flag being true in SPS, PPS (picture parameter set) or slice header. Further Chuang disclose when a palette mode is enabled for the current image, the luma component and said one or more chroma components of the current image are partitioned jointly into luma blocks and chroma blocks using a same coding unit (CU) structure and the palette coding is applied to the luma blocks and the chroma blocks jointly if the palette mode is selected for the luma blocks and the chroma blocks, or when the luma component and said one or more chroma components of the current image are partitioned into the luma blocks and the chroma blocks separately using separate CU structures, the luma blocks and the chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode.
Regarding dependent claims, in response to applicant's arguments, the examiner
recognizes that obviousness may be established by combining or modifying the
teachings of the prior art to produce the claimed invention where there is some teaching,
suggestion, or motivation to do so found either in the references themselves or in the
knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Zhu in combination with Chuang meet all rejected limitations of the instant application.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2022/0038717) (Weijia Zhu) in view of Chuang et al. (US 2020/0288145) (Tzu-Der Chuang).
Regarding Claim 1, Zhu discloses an image decoding method performed by an image decoding apparatus, the image decoding method comprising: determining a current block by splitting an image [See paragraphs 105-107]; identifying whether a palette mode is applied for the current block, based on a palette mode flag obtained from a bitstream [See paragraphs 105-107, 290-315 and 397-402]; obtaining palette mode encoding information of the current block from the bitstream, based on a tree type of the current block and whether the palette mode is applied for the current block [See paragraphs 105-107, 290-315 and 397-402]; and 
Zhu doesn’t explicitly disclose obtaining chroma component prediction information of the current block from the bitstream, based on the palette mode being not applied for the current block.
However, Chuang discloses obtaining chroma component prediction information of the current block from the bitstream, based on the palette mode being not applied for the current block [See abstract and paragraphs 26, 75 and Fig. 12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhu to add the teachings in Chuang as above, to provide a method that improved source of coding efficiency by palette coding to luma blocks and chroma blocks when palette mode is enabled for current image [See Chuang abstract].
Regarding Claims 2 and 12, Zhu doesn’t explicitly disclose wherein the chroma component prediction information is not obtained from the bitstream, based on the palette mode being applied for the current block.
However, Chuang discloses wherein the chroma component prediction information is not obtained from the bitstream, based on the palette mode being applied for the current block [See abstract and paragraphs 26, 75 and Fig. 12].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Zhu to add the teachings in Chuang as above, to provide a method that improved source of coding efficiency by palette coding to luma blocks and chroma blocks when palette mode is enabled for current image [See Chuang abstract].
Regarding Claim 3, Zhu discloses wherein the obtaining the palette mode encoding information of the current block comprises obtaining palette mode encoding information of a luma component of the current block, and wherein information for palette mode prediction of the luma component of the current block is obtained from the bitstream, based on a tree type of the current block being a single tree type or a dual tree luma type and the palette mode being applied for the current block [See paragraphs 105-107, 290-315 and 397-402].
Regarding Claim 4, Zhu discloses wherein the obtaining the palette mode encoding information of the luma component of the current block is performed based on a size of a luma component block of the current block [See paragraphs 105-107, 290-315 and 397-402].
Regarding Claim 5, Zhu discloses wherein the obtaining the palette mode encoding information of the current block comprises obtaining palette mode encoding information of a chroma component of the current block, and wherein information for palette mode prediction of the chroma component of the current block is obtained from the bitstream, based on the palette mode being applied for the current block and the tree type of the current block being a dual tree chroma type [See paragraphs 105-107, 290-315 and 397-402].
Regarding Claim 6, Zhu discloses wherein the obtaining the palette mode encoding information of the chroma component of the current block is performed based on a size of a chroma component block of the current block [See paragraphs 105-107, 290-315 and 397-402].
Regarding Claims 7 and 13, Zhu discloses wherein the chroma component prediction information is information for cross- component linear model (CCLM) prediction or chroma component intra prediction information [See paragraphs 108-110].
Regarding Claim 8, Zhu discloses wherein the information for CCLM prediction comprises a CCLM flag specifying whether CCLM prediction is performed and a CCLM mode index specifying a mode of CCLM prediction, wherein the CCLM flag is obtained from the bitstream based on CCLM prediction being available for the current block, and wherein the CCLM mode index is obtained from the bitstream, based on the CCLM flag specifying that the CCLM prediction is performed [See paragraphs 108-110 and 235-265].
Regarding Claim 9, Zhu discloses wherein the chroma component intra prediction information is obtained from the bitstream, based on the CCLM flag specifying that the CCLM prediction is not performed [See paragraphs 256-297].
Regarding claim 10, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here. In addition, for decoding see Zhu paragraphs 8-14
Regarding claim 11, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Regarding claim 14, Zhu discloses wherein palette mode encoding information in which a chroma component of the current block is encoded in the palette mode is encoded, based on the palette mode being applied for the current block and the tree type of the current block being a dual tree chroma type, and wherein information for cross-component linear model (CCLM) prediction or chroma component intra prediction information is encoded as the chroma component prediction information, based on the palette mode being not applied for the current block [See paragraphs 105-110,  235-265 and 397-402].
Regarding claim 15, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487